Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Response to Amendment
The amendment filed 4/1/2022 has been entered.  Claims 1-5, 7-13, and 15-21 remain pending in the application.  Applicant's amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 2/14/2022.

	Response to Arguments
Applicant amends independent claims 1, 9, and 17 to similarly recite “wherein the image is displayed on the interface of the second user simultaneously in both the first location and the second location within the augmented reality computing environment”.  Applicant argues on pages 6-11 regarding claims 1-5, 7, 9-13, 15, 17-20 that the prior art previously cited does not teach the newly amended limitations.  However, these arguments are moot, where Yamamoto is now modified with Pahud is now modified with [6] to teach the limitations as recited.

Claim Objections
Claims 1, 9, 17, and 21 are objected to because of the following informalities:  
On claims 1, 9, and 17, “the second user” lacks antecedent basis and should be changed to “a second user”.
On claim 21, line 2, replace “than the in the image” with “than the image”.
Appropriate correction is required.

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or suggest receiving a request from the second user to edit the image prior to the returning; and
generating a copy of the image; and
displaying the copy of the image in a third location on the augmented reality computing environment in closer proximity to the second user than the first location, 
wherein the one or more edits to the image received from the second user are received on the copy of the image in the context of claims 8 and 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9-11, 13, 15, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US PGPUB 20190019348) in view of Pahud et al. (US PGPUB 20180314484).
As per claim 1, Yamamoto discloses a computer-implemented method (Yamamoto, abstract) comprising:
receiving, from a first user, an edit command indicating a selection of an image from within an augmented reality computing environment (Yamamoto, [0040]-[0041], where the user uses a specified gesture such as a twisting gesture to bring a selected object closer to himself);
responsive to the edit command, moving the image from a first location within the augmented reality computing environment to a second location within the augmented reality computing environment (Yamamoto, Figs. 7F and 7G, where, responsive to an edit command, the object #700A is moved close to the user #100), 
wherein the second location is closer to the first user than the first location (Yamamoto, Figs. 7F and 7G, the second location is closer to the user than the first location),
receiving, from the first user, one or more edits to the image (Yamamoto, Fig. 7C and [0041]-[0042], where the user makes modifications to the virtual object/image); and 
returning the image, including the one or more edits, to the first location upon a completion of the one or more edits (Yamamoto, [0042], after annotating or modifying a virtual object the user uses a different gesture to move the virtual object away from himself).
Yamamoto discloses bringing a virtual object closer to a user performing modifications to it but doesn’t disclose allowing a second user being able to see both copies.  However Pahud discloses wherein the image is displayed on the interface of the second user simultaneously in both the first location and the second location within the augmented reality computing environment (Pahud, Fig. 5A and [0064], “the first user can also perceive, in the first augmented view 505, computer-generated objects 530 resembling a flying alien, a weapon configured on the hand of the first user 510′, and a laser beam extending from the computer-generated weapon and targeting the alien”, Fig. 5B shows a view of a second collaboration participant interacting with a computer-generated object 530, and [0067], [00770], and Fig. 5D shows a “bubble” #550 over the second user in the first collaboration participant’s view showing the second user’s view of the computer-generated object).
Yamamoto and Pahud are analogous since both of them are dealing with collaborative multi-user environments in augmented reality. Yamamoto provides a way of bringing an editable object closer to a user in an AR environment. Pahud provides a way of enabling one user to see another user’s view of a virtual object in an AR environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the ability of a user to see an AR object from their own viewpoint and the viewpoint of a second user taught by Pahud into the modified invention of Yamamoto such that the system will be able to more easily see what their fellow collaborators see and obtain their contributions (Pahud, [0002]-[0003]).

As per claim 2, claim 1 is incorporated and Yamamoto in view of Pahud discloses wherein the one more edits are displayed, in real-time, on an interface of a second user of the augmented reality computing environment, as the one or more edits are received from the first user (Yamamoto, [0035], “the further annotated virtual surface 600C may then be available for review by the first user A in substantially real time in the shared virtual space”).

As per claim 3, claim 2 is incorporated and Yamamoto doesn’t disclose but Pahud discloses wherein the image is displayed on the interface of the second user in the first location within the augmented reality computing environment (Pahud, Fig. 5A and [0064], “the first user can also perceive, in the first augmented view 505, computer-generated objects 530 resembling a flying alien, a weapon configured on the hand of the first user 510′, and a laser beam extending from the computer-generated weapon and targeting the alien”, Fig. 5B shows a view of a second collaboration participant interacting with a computer-generated object 530, and [0067], [00770], and Fig. 5D shows a “bubble” #550 over the second user in the first collaboration participant’s view showing the second user’s view of the computer-generated object; the first collaboration participant maps to the second user).  
See claim 1 rejection for reason to combine.

As per claim 5, claim 2 is incorporated and Yamamoto doesn’t disclose but Pahud discloses wherein the image is displayed on the interface of the second user in the second location within the augmented reality computing environment (Pahud, Fig. 5B and 5D, where the showing of the view of the collaboration participant modifying the virtual object (including the “laser”) to the other collaboration participant maps to displaying the interface of the second user in the second location).  
See claim 1 rejection for reason to combine.

As per claim 7, claim 2 is incorporated and Yamamoto in view of Pahud discloses receiving from the second user one or more edits to the image, wherein interfaces for both the first user and the second user both display the one or more edits received from the first user and the one or more edits received from the second user (Yamamoto, [0016], “the annotations received on virtual surfaces may be stored and saved for future reference by the user, and/or by a subsequent user, and may be updated, further annotated, and/or otherwise revised, by the user and/or the subsequent user“).

As per claim 9, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the system, which are disclosed by Yamamoto in the abstract), thus they are rejected on similar grounds.

As per claim 10, claim 1 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 2, thus they are rejected on similar grounds.

As per claim 11, claim 2 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 3, thus they are rejected on similar grounds.

As per claim 13, claim 2 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 5, thus they are rejected on similar grounds.

As per claim 15, claim 2 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 7, thus they are rejected on similar grounds.

As per claim 17, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the computer-readable medium, which are disclosed by Yamamoto at [0053]), thus they are rejected on similar grounds.

As per claim 18, claim 1 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 2, thus they are rejected on similar grounds.

As per claim 19, the limitations of this claim substantially correspond to the limitations of claim 3, thus they are rejected on similar grounds.

As per claim 21, claim 1 is incorporated and Yamamoto in view of Pahud discloses wherein the images displayed in the second location is closer to the first user than the (Objection:  delete “in the”) in the image displayed in the first location (Yamamoto, Figs. 7F and 7G, the second location is closer to the user than the first location).

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US PGPUB 20190019348) in view of Pahud et al. (US PGPUB 20180314484) and in further view of He et al. (US PGPUB 20190068682).
As per claim 4, claim 3 is incorporated and Yamamoto in view of Pahud doesn’t disclose but He discloses wherein an indication is displayed on the image in the first location that the image is being edited by the first user (He, Fig. 4B, #440 and [0110]-[0112], where #440 is an indicator that John Smith is editing his GUI; the host user (second user) can see this indication).  
Yamamoto in view of Pahud and He are analogous since both of them are dealing with the editing or handling of virtual objects or documents in an augmented-reality environment. Yamamoto in view of Pahud provides a way of bringing a document selected for editing closer to the user, where all users can see the document being edited in real time.  He provided a way of displaying an indication to show that a user interface is being modified by another user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate user indications from He into Yamamoto in view of Pahud in order to add the ability for a host user to know what activities remote users are performing (He, [0052] and [0110]-[0112]).

As per claim 12, claim 2 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 4, thus they are rejected on similar grounds.

As per claim 20, the limitations of this claim substantially correspond to the limitations of claim 4, thus they are rejected on similar grounds.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diane Wills whose telephone number is (571) 272-5583.  The examiner can normally be reached on Mondays through Fridays, 9am through 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619